Title: To James Madison from Joseph Crockett, 9 December 1802 (Abstract)
From: Crockett, Joseph
To: Madison, James


9 December 1802, Frankfort. The death of William Clarke has left vacant the position of chief judge of the Indiana Territory. Recommends James Blair of Frankfort as a fit candidate for the post and asks JM’s aid and influence to induce the president to nominate him. Blair has been for “five or Six years past” attorney general for Kentucky and has discharged his duty “respectably and fiducially.” “He is also a good republican. The duties of his present Office from the Situation and policy of this country has been too labourious for his Stren[g]th and constitution.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Blair”). 1 p. Docketed by Jefferson.


